Citation Nr: 0912366	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected left 
shoulder and left wrist disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard 
from 1964 to February 2003, with regular periods of active 
duty for training throughout the duration of this service.  
The Veteran served on active duty from September 2002 to 
February 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  This case was 
remanded by the Board in July 2008 for additional 
development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
currently diagnosed right wrist disorder is related to 
military service.

2.  The preponderance of the medical evidence of record does 
not show that the Veteran's currently diagnosed psychiatric 
disorder is related to military service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A right wrist disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in October 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Wrist Disorder

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Veteran's service treatment records show that he was in 
an accident in October 2002, in which he fell off of a bike, 
which then landed on his left arm.  The Veteran's left wrist 
was fractured in this accident, and he also sustained left 
shoulder injuries.  The Veteran's service treatment records 
do not show any complaints or diagnoses of a right wrist 
disorder.

After separation from military service, an April 2003 private 
radiographic report stated that on views of the Veteran's 
right hand and wrist, there was "deformity of the distal 
radius from previous wrist fracture."

In an April 2003 VA joints examination report, the Veteran 
complained of right wrist pain.  On physical examination, the 
Veteran's right wrist was painful and had a decreased range 
of motion.  An x-ray examination of the Veteran's right wrist 
showed periarticular osteopenia and degenerative changes.  
The medical evidence of record shows that right wrist 
disorders have been consistently diagnosed since April 2003.

A June 2003 VA radiographic report stated that views of the 
Veteran's right wrist showed periarticular osteopenia, mild 
articular sclerosis at the radiocarpal joint spaces, and 
minimal erosive changes at the level of the triquetrum.  The 
impression was periarticular osteopenia and mild erosive 
changes of the right carpal bones.

A September 2003 private medical report stated that the 
Veteran injured his arms during military service and "was 
treated for the fractures on the left upper extremity but the 
right upper extremity went on without any treatment."  On 
physical examination the Veteran had a cartilage tear "which 
is associated with this kind of injury upon loading over this 
area."  There was "some evidence of a healed fracture on 
the distal radius and ulna."  The diagnosis was old distal 
radius fracture, which is healed.

A December 2003 VA joints examination report stated that a 
magnetic resonance imaging (MRI) of the Veteran's right wrist 
showed a tear of the triangular fibrocartilage with minimal 
degenerative changes noted along the carpal bones.  The 
diagnosis was carpal degenerative joint disease and apparent 
tear of triangular fibrocartilage of the right wrist.  The 
examiner stated that 

[t]here is no evidence in [the Veteran's] 
service medical record of any trauma 
during his time in Kuwait to [the] right 
wrist, although he says that he fell from 
a bicycle, when he hit a bump, and he did 
protect his fall using his left upper 
extremity and most likely he used his 
right upper extremity as well.  The . . . 
right wrist condition . . . might have 
happened during the same fall, although 
there is no recording of the right wrist 
injury at that time, or during the week 
following. . . . Again in [the Veteran's] 
mechanism of injury when he fell off the 
bicycle, he most likely had trauma to his 
right wrist as well as the left wrist, 
but there is no concrete evidence of this 
in his claims folder.

The medical evidence of record shows that the Veteran's 
currently diagnosed right wrist disorder is related to 
military service.  While the service treatment records are 
negative for any complaints or diagnoses of a right wrist 
disorder, a right wrist disorder was diagnosed in April 2003, 
approximately 2 months after separation from military 
service.  In addition, x-ray and MRI reports have that the 
Veteran had degenerative changes and degenerative joint 
disease of the right wrist.  These reports were dated within 
1 year of separation from military service, and presumptive 
service connection is warranted for arthritis which is 
confirmed by x-ray examination within 1 year of separation 
from military service.  See 38 C.F.R. §§ 3.307, 3.309.

The evidence of record clearly shows that the Veteran 
experienced an accident in service that was serious enough to 
result in a left wrist fracture and a left shoulder injury.  
The Veteran has repeatedly stated that his left arm symptoms 
were far more severe than his right arm symptoms during 
military service and as such he received only minor treatment 
for his right arm which was not recorded in the service 
treatment records.  Physical examination performed within a 
few months of separation from military service shows that the 
Veteran had a previous right wrist fracture which had since 
healed but was still symptomatic.  There is no evidence of 
record that the Veteran fractured his right wrist in the 2 
months between his separation from military service and the 
diagnosis of his right wrist disorder.  In addition, the 
September 2003 private medical report stated that the 
Veteran's symptoms were consistent with the type of injury he 
alleged.  This is corroborated by the December 2003 VA joints 
examination report which stated that the Veteran "most 
likely" experienced right wrist trauma due to the same 
accident which resulted in his left wrist fracture.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's right wrist disorder is 
related to military service and therefore, service connection 
for a right wrist disorder is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service a July 2003 private 
medical report gave a diagnosis of depression.  The medical 
evidence of record shows that a psychiatric disorder has been 
consistently diagnosed since July 2003.

In a September 2003 VA hospital discharge report, the Veteran 
reported

ongoing marital problems but identifies 
his recent time spent in Kuwait (six 
months) as the precipitant for his 
symptoms.  He spent from September (2002) 
until February (2003) in Kuwait and 
during that time he had an accident while 
on his bike and fractured his right 
wrist, left wrist and left shoulder.

The diagnosis was depression, not otherwise specified.

A November 2003 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported that he was depressed "because he could not 
work, does not have an income, has many debts, could not 
sleep, and has sudden crying spells."  After mental status 
examination, the diagnosis was depressive disorder, not 
otherwise specified.  The examiner stated that "[b]ased on 
the [V]eteran's psychiatric records, history and evaluations, 
we find that his neuropsychiatric condition is not due to, 
nor related to his service-connected conditions."

A May 2005 private psychiatric report stated that the Veteran 
"reported he had communication problems with a sergeant, 
while been in Kuwait. . . .  [He] reported he experienced a 
traumatic event in Kuwait which [caused his psychiatric 
symptoms.]"  After mental status examination, the diagnoses 
were major depressive disorder, recurrent, severe, chronic 
post-traumatic stress disorder, and generalized anxiety 
disorder.

In a May 2006 private psychiatric report, the Veteran

said that he was under great stress and 
tension at war areas, he was always 
expecting negative things to happen, he 
remembers the accident he had, thinks 
[it] is going to happen again to him.  
Remembers traumatic situations that 
happened to fellow soldiers, says has 
nightmares with it.  He returned from war 
scenario and was feeling tense, 
depressed, very irritable, with lack of 
motivation in life and no interest on 
things he like to do before.

After mental status examination, the diagnosis was major 
depressive disorder, recurrent, with psychotic features.  The 
examiner stated that the Veteran "has an emotional condition 
that was caused at the wa[r] area, it is secondary to his 
physical limitations that I consider that are of enough 
magnitude and severity to cause a depressive condition as the 
one this [Veteran] has."

The preponderance of the medical evidence of record does not 
show that the Veteran's currently diagnosed psychiatric 
disorder is related to military service or to a 
service-connected disability.  The Veteran's service 
treatment records are negative for any complaints or 
diagnosis of a psychiatric disorder.  While the medical 
evidence of record shows that the Veteran has a current 
diagnosis of a psychiatric disorder, the preponderance of the 
medical evidence does not show that it is related to military 
service or a service-connected disability.

The September 2003 VA hospital discharge report and the May 
2006 private psychiatric report both include the Veteran's 
statements that his psychiatric disorder began in service 
and/or was related to his service-connected disabilities.  
However, these statements are not competent etiological 
evidence, as they are based entirely on the Veteran's own 
statements and do not include any independent commentary from 
the various examiners.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims (Court) has held that medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The only medical evidence of record that provides actual 
etiological opinions as to the cause of the Veteran's 
psychiatric disorder are the November 2003 VA mental 
disorders examination report and the May 2006 private 
psychiatric report.  These two reports contradict each other, 
with the latter opining that the Veteran's psychiatric 
disorder was related to the Veteran's service-connected 
disabilities and the former opining that the psychiatric 
disorder was not related to the Veteran's service-connected 
disabilities.  While both of these opinions were provided 
after a review of the Veteran's reported history and a mental 
status examination, the November 2003 opinion was also 
provided after a complete review of the Veteran's service and 
post-service medical treatment records.  There is no 
indication that this was done by the May 2006 private 
psychiatrist.  As such, the November 2003 VA mental disorders 
examination report was based on a more thorough review of the 
relevant medical evidence.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed psychiatric disorder is related 
to military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veterans statements 
are not competent evidence that his currently diagnosed 
psychiatric disorder is related to military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, the preponderance of the competent 
medical evidence of record does not show that the Veteran's 
currently diagnosed psychiatric disorder is related to 
military service or to a service-connected disability.  As 
such, service connection for a psychiatric disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
competent medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related 
to military service or to a service-connected disability, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right wrist disorder is granted.

Service connection for a psychiatric disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


